355 F.2d 103
NATIONWIDE LIFE INSURANCE COMPANY, Appellant,v.Mrs. Margaret White SHANDS, Appellee.
No. 22432.
United States Court of Appeals Fifth Circuit.
January 24, 1966.

Jeff C. Wayne, Dent Bostick, Gainesville, Ga., for appellant.
Linton K. Crawford, Cornelia, Ga., A. R. Kenyon, Gainesville, Ga., Kimzey & Crawford, Cornelia, Ga., Kenyon, Kenyon & Gunter, Gainesville, Ga., for appellee.
Before BROWN and COLEMAN, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
In this diversity case a District Court granted summary judgment for the beneficiary under a group life policy insuring the life of Dr. Shands. On June 28, 1963, while he was yet Vice President and Chairman of the Board of the Group Employer, Dr. Shands became totally disabled. Subsequently, on July 17, 1963, he resigned these positions. He died as a result of these disabling conditions within three months on October 6, 1963. If, as claimed, there was a duty to file notice of disability prior to suit, it was either waived by the Insurer's outright denial of coverage or was satisfied by a timely notice of death. The contention under a clause extending coverage if death occurs "within one year after discontinuance of premium payments" that there is no liability because the Employer, apparently inadvertently, continued to pay premiums after death is patently without any substance whatsoever.


2
Summary judgment was eminently correct.


3
Affirmed.